PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lopez Jauregui, Borja
Application No. 17/075,792
Filed: October 21, 2020
For: MOTORIZED SCANNER FOR INSPECTION WITH MAGNETOSTRICTIVE EMAT SENSORS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 21, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed July 5, 2022 and must be filed no later than the date on which the issue fee is paid. The issue fee was paid on July 8 2022. Accordingly, the date of abandonment of this application is July 9, 2022. A Notice of Abandonment was mailed on July 15, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of oath or declaration for Borja Lopez Jauregui, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET